DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

Claims 1-10 have been canceled; and claims 11-15 have been added as new claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, the applicant recites “comprising” and “consisting”, and it is unclear if this is an open or closed composition.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0006192 A1).
Regarding claim 11, Okamoto discloses an aluminum alloy comprising at least 11-13% Si, 0.3% or less of Fe, 0.3-0.2% Mg, 2.0-5.0% Cu, 3.2-4.0 % Ni, 0.2-1.0% Mn, 0.05-0.4% Cr, 0.05-0.4% V, 0.05-0.4% Ti, 05-0.4% Zr and 0.0005-0.015% P, with the remainder consisting of aluminum and unavoidable impurities. (See Paragraphs 0137-0140). The alloy composition of Okamoto overlaps the claimed aluminum alloy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce an alloy having the claimed aluminum alloy composition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this instance, Okamoto discloses the same elements as the instant invention, and adjusting the ratios to achieve a desired strength and/or thermal conductivity would be an obvious matter of design choice.

Regarding claim 12, Okamoto discloses an aluminum alloy for an internal combustion engine piston (1), said aluminum alloy having the composition according to claim 11. (Paragraph [0080]).


Regarding claims 13 and 15, Okamoto discloses that “the combination of materials may be selected in consideration of thermal conductivity, heat resistance, and mechanical strength”, [0087]. Okamoto is silent to having a thermal conductivity of at least 135 W/(k - m). However, Okamoto’s alloy is very similar to the claimed composition, and it would be prima facie expected that the thermal conductivity of the resultant alloy of Okamoto would necessarily be present, since "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). It’s been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). And, additionally, when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02.



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2010/0006192 A1), as evidenced with MatWeb Overview of materials for 4000 Series Aluminum Alloy:http://www.matweb.com/search/datasheet.aspx?matguid=a965260f643e47e98c11ae7786bdbf65, hereafter MatWeb.
Regarding claims 13 and 15, Okamoto discloses that “the combination of materials may be selected in consideration of thermal conductivity, heat resistance, and mechanical strength”, [0087]. Okamoto is silent to having a thermal conductivity of at least 135 W/(k - m). The Matweb NPL shows that the average thermal conductivity for a 4000 series aluminum alloy is 148 W/(k - m) but ranges from 120-180 W/(k - m). Hence, it is obvious that the aluminum alloy composition of Okamoto that comprises silicon as the next major component is in fact a 4000 series alloy even though it is not expressly described as such. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to achieve a thermal conductivity of at least 135 W/(k - m) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding claim 14, Okamoto discloses a method for manufacturing an internal combustion engine piston, comprising casting an aluminum alloy having the composition according to claim 11 and performing an aging treatment. (Abstract).


Response to Arguments
Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. Although the new ground of rejection is not relied on previously applied prior art, the arguments in regards to Nickel reducing a thermal conductivity. Applicant provides prior art as evidence, however the references are in regards to the strength and not thermal conductivity. Hence, this is not a reasonable comparison. The applicant has not provide any evidence that Ni would reduce thermal conductivity to a value below 135 W/(k - m) for the entire alloy.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747